Citation Nr: 1030988	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
service-connected right knee strain.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected right shoulder strain status post arthroscopic 
subacromial decompression with partial acromioplasty with 
debridement of the glenohumeral joint, prior to March 25, 2009.

3.  Entitlement to a rating in excess of 10 percent for service-
connected right shoulder strain status post arthroscopic 
subacromial decompression with partial acromioplasty with 
debridement of the glenohumeral joint, from July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1997 to November 
2002.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in November 2006.  
A statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007. 
 
In the August 2006 rating decision, the RO granted service 
connection for right knee strain and right shoulder strain, and 
assigned 10 and 0 ratings, respectively, effective November 15, 
2005.  The Veteran challenged the ratings and effective dates.  
Subsequently, an effective date of November 14, 2002, the day 
after separation from service, was granted for each disability.  
As this is the earliest possible effective date, the earlier 
effective date claims have been granted in full and are not 
before the Board.

In January 2008, the RO increased the rating for the right 
shoulder strain to 10 percent, effective November 14, 2002.  In 
addition, in April 2009, the RO assigned a temporary evaluation 
of 100 percent had been assigned effective March 25, 2009 based 
on surgical or other treatment necessitating convalesce.  An 
evaluation of 10 percent was assigned from July 1, 2009.  The 
claims for initial ratings higher than 10 percent for right knee 
and right shoulder strain, exclusive of the temporary total 
rating period for the right shoulder strain, are thus before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that although the Veteran initiated appeal for 
entitlement to service connection for head injury, which was 
denied in the August 2006 rating decision, the Veteran withdrew 
his claim in a statement received in April 2007.  Thus, this 
issue is not before the Board. 

The issues of entitlement to service connection for appendix 
scar, left hip cyst, left hip scar, and acquired psychiatric 
disability other than posttraumatic stress disorder (PTSD) have 
been raised by the record (specifically in a claim received in 
November 2002), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected right shoulder strain status post 
arthroscopic subacromial decompression with partial acromioplasty 
with debridement of the glenohumeral joint from July 1, 2009, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee strain is 
manifested by pain limiting flexion to no less than 70 degrees 
and extension to no less than 70 degrees; there is no recurrent 
subluxation or lateral instability.

2.  Prior to March 25, 2009, the Veteran's service-connected 
right shoulder strain status post arthroscopic subacromial 
decompression with partial acromioplasty with debridement of the 
glenohumeral joint was not manifested by limitation of motion of 
arm at shoulder level.      
  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected right 
knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a and Diagnostic Codes 5257, 5259, 
5260, 5261 (2009).

2.  Prior to March 25, 2009, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the Veteran's 
service-connected right shoulder strain status post arthroscopic 
subacromial decompression with partial acromioplasty with 
debridement of the glenohumeral joint have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a and 
Diagnostic Codes 5201, 5299-5019 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2006.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
                                                                           
The RO provided the appellant with additional notice in May 2008, 
subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the May 2008 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claims were subsequently 
readjudicated in a June 2008 supplemental statement of the case.  
Furthermore, the claim of entitlement to an initial rating in 
excess of 10 percent for service-connected right shoulder strain 
status post arthroscopic subacromial decompression with partial 
acromioplasty with debridement of the glenohumeral joint was 
subsequently readjudicated in an April 2009 rating decision 
following the provision of notice in May 2008.  

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which VCAA letters were duly sent in January 2006 
and May 2008), another VCAA notice is not required.  The courts 
have held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran VA examinations in 
June 2006 and December 2007.  For the reasons discussed below, 
the examiner's considered the Veteran's prior medical history and 
the examination findings describe the disability in sufficient 
detail and in relation to the relevant criteria of the diagnostic 
codes under which the Veteran's right knee strain and right 
shoulder strain have been evaluated.  Consequently, they provide 
an adequate basis on which the Board may decide the claim.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. 
Brown, 6 Vet.App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Moreover, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran and 
his representative have not contended otherwise.  

As VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of his service-connected right knee strain and right shoulder 
strain (prior to March 25, 2009) warrant higher disability 
ratings.  In a statement received in November 2006, he asserted 
that an increased rating was warranted for his right knee strain 
because he had severe limited motion in his knee along with 
severe pain.  He further asserted that an increased rating was 
warranted for his right shoulder strain because his right arm 
range of motion is limited to shoulder level and pain prevented 
him from performing many daily activities.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.    

I.  Right Knee Strain

The Veteran's service-connected right knee strain has been rated 
by the RO under two Diagnostic Codes.  By rating decision in 
August 2006, the RO rated the Veteran's right knee strain 
pursuant to Diagnostic Code 5257.  Under Diagnostic Code 5257, a 
rating of 10 percent is warranted when there is slight recurrent 
subluxation or lateral instability; a 20 percent rating is 
warranted when there is moderate recurrent subluxation or lateral 
instability of the knee; and a 30 percent rating is warranted 
when there is severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

By rating decision in April 2009, the RO rated the Veteran's 
right knee strain pursuant to Diagnostic 5259.  Under Diagnostic 
Code 5259, a maximum rating of 10 percent is warranted for 
symptomatic removal of semilunar cartilage.  38 C.F.R. §  4.71a, 
Diagnostic Code 5259.

Turning to other Diagnostic Codes applicable to knee 
disabilities, a 30 percent disability rating is warranted under 
Diagnostic Code 5256 when there is ankylosis of the knee with 
favorable angle in full extension or in slight flexion between 0 
and 10 degrees.  Under Diagnostic Code 5258, a 20 percent 
disability rating is available for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into the 
joint.   Diagnostic Code 5260 provides that a rating of 20 
percent rating is warranted for flexion limited to 30 degrees.  A 
20 percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 15 degrees.  
A 20 percent disability rating is available under Diagnostic Code 
5262 when there is malunion of the tibia and fibula with moderate 
knee or ankle disability.  There is no rating in excess of 10 
percent available under Diagnostic Codes 5259 and 5263.  See 38 
C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5260, 5261, 5262 
and 5263.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more major 
joints or two or more minor joints warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that normal flexion of the knee is to 140 
degrees, and normal extension of the knee is to 0 degrees.  38 
C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

II.  Right Shoulder

The Veteran's service-connected right shoulder strain has been 
rated by the RO under Diagnostic Codes 5299-5019.  

Diagnostic Code 5299 indicates that the Veteran's service-
connected right shoulder strain status post arthroscopic 
subacromial decompression with partial acromioplasty with 
debridement of the glenohumeral joint is rated by analogy under a 
closely related injury (Diagnostic Code 5019-bursitis) in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  

Disabilities rated under Diagnostic Code 5019 will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis, except gout.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When however the limitation of motion of the specific 
joint involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The appropriate diagnostic code for limitation of motion for 
shoulder is under Diagnostic Code 5201.  A rating of 20 percent 
is warranted for limitation of motion of arm at shoulder level.  
A rating of 30 percent for the major joint and a rating of 20 
percent for the minor joint are warranted for limitation of 
motion of the arm midway between side and shoulder level.  A 
rating of 40 percent for the major joint and a rating of 30 
percent for the minor joint are warranted for limitation of 
motion of arm to 25 degrees from side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Normal flexion of the shoulder is to 180 degrees, and normal 
extension of the shoulder is to 0 degrees.  38 C.F.R. § 4.71, 
Plate I.  Normal shoulder abduction is from 0 to 180 degrees.  
Id.  Normal shoulder internal and external rotation is from 0 to 
90 degrees.  Id.

Turning to other Diagnostic Codes applicable to shoulder 
disabilities, a 30 percent rating (for major joint) and a 20 
percent rating (for minor joint) for scapulohumeral articulation 
are warranted where there is favorable anklyosis, abduction to 60 
degrees with the ability to reach mouth and head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.
  

A 20 percent rating is warranted for impairment of the clavicle 
or scapula manifested by dislocation.  For nonunion with loose 
movement, a rating of 20 percent is also warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Factual Background

I.  Right Knee Strain

The Veteran was afforded a VA examination in June 2006.  The 
Veteran rated his pain 3 to 4 on a scale of 1 to 10 (with 10 
being the most severe).  He denied weakness.  It was noted that 
there was stiffness at rest, and loosening when walking.  The 
Veteran reported that he could walk up to 20 minutes without 
having any pain.  The pain came when he began ambulating after 
sitting.  The Veteran denied swelling, heat, redness or 
instability.  There was clicking, but no locking.  The VA 
examiner stated that it is the fear of pain or the presence of 
pain which limited the Veteran's endurance and fatigue.  The 
Veteran reported flare-ups particularly when he exercised and 
attempted to run.  The Veteran rated the severity of his pain a 6 
to 7 on a scale of 1 to 10 (with 10 being the most severe) and 
reported a frequency of 10 to 15 times a day when he had to walk 
or jog.  The Veteran claimed a 50 percent additional limitation 
on his range of motion and symptoms during flare-ups, which the 
VA examiner observed was mostly a manifestation of pain rather 
than limiting range of motion.  The Veteran did not use crutches.  
There were no episodes of dislocation or subluxation, and no 
inflammatory arthritis.  

Physical examination of the Veteran's knee at the June 2006 VA 
examination showed that there was no heat, redness, or swelling.  
It was observed that there was no evidence of meniscal 
abnormalities and no hyperextension of the knee.  Flexion was to 
70 degrees with complaints of pain at 70 degrees maximum 
extension.  During endurance testing and repetitive motion, the 
only limiting factor was pain and there were no limits of range 
of motion.  X-rays of the right knee were normal.  The VA 
examiner diagnosed right knee strain.  

When the Veteran was afforded a VA examination in December 2007, 
he reported that his knee did not lock or give out.  He reported 
that if he sat too long and in another position, his knee will 
hurt.  It was noted that the Veteran's activity is limited by 
pain, but not by weakness, fatigue or lack of endurance.  It was 
additionally noted that he had no flare-ups to miss work.  He 
took Aleve every two days.  It was noted that he did not use a 
brace and that there was no problem with activities of daily 
living (ADL's).  The Veteran did three squats with full range of 
motion.  The VA examiner diagnosed right knee patellofemoral 
syndrome.

An April 2008 VA treatment record shows that the Veteran reported 
pain and occasional giving way and popping.  He reported that it 
was all worse when he walked down steps.  The assessment was 
probable patellofemoral syndrome.  Upon physical examination, it 
was observed that there was pain on general range of motion, and 
tenderness to mild palpation.  There was no effusion, and range 
of motion was deemed normal.  

II.  Right Shoulder

When the Veteran was afforded a VA examination in December 2007, 
he reported having pain off and on since 1999.  He did not use a 
brace and had not had injections since 2001.  Anytime he reached 
above shoulder level, he experienced pain.  He also reported pain 
when being inactive.  He relieved his pain by rotating his 
shoulder and popping it.  He reported doing this every day for 
four to six times a day.  But, it was worse sitting in chairs.  
The Veteran reported that he had no physical therapist since 
2001.  Activity was limited by pain, weakness, fatigue and lack 
of endurance.  The VA examiner noted that there were no flare-ups 
that made the Veteran miss work.  Activities of daily living were 
deemed "all right."  Flexion was 138 degrees and the Veteran 
had full extension with flexion to the point of pain.  Abduction 
showed right pain at 80 and went to 140 degrees.  Adduction was 
50 degrees right to pain.  Flexion showed pain at 95 and went to 
140 degrees.  Extension was 55 degrees right to point of pain.  
Internal rotation was 45 degrees with pain.  The Veteran did 
three push-ups with full range of motion maintained.  The VA 
examiner diagnosed right shoulder bursitis.

An April 2008 VA treatment record shows that there was no 
improvement in the Veteran's shoulder pain.  The Veteran had been 
doing limited icing and took Aleve as needed.  It was noted that 
his pain improved in the past with steroid injection.  His 
shoulder popped and was painful after holding objects or holding 
his shoulders in a fixed position.  Upon physical examination, it 
was noted that there was pain on flexion and that there was 
tenderness over biceps groove.  

When the Veteran was seen again in April 2008, it was noted that 
there was localized tenderness in the right bicipital groove.  It 
was observed that the Veteran had full active range of motion.  
The Veteran reported that he is a muscle builder and liked to 
work out, which became a problem.  X-rays were negative in the 
right shoulder.  

A June 2008 VA treatment record shows that active range of motion 
were as follows: abduction was to 120 degrees, forward flexion 
was to 180 degrees, external rotation was to 45 degrees, internal 
rotation was T11, and abduction was to 90 degrees with external 
rotation at 180 degrees.  Dynamometer readings were as follows: 
abduction was to 76 degrees, forward flexion was to 43 degrees 
with pain, external rotation was to 40 degrees with pain and 
internal rotation was to 54 degrees.  The assessment was right 
shoulder pain with history of chronic bursitis.    


Analysis 

I.  Right Knee

An initial rating in excess of 10 percent for service-connected 
right knee strain is not warranted.

Under Diagnostic Code 5257, a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral instability of 
the knee.  Here, the Veteran denied instability when he underwent 
a VA examination in June 2006; and the VA examiner noted that 
there were no episodes of subluxation.  Thus, Diagnostic Code 
5257 is not for application. 

Further, under Diagnostic Code 5259, the maximum rating assigned 
is 10 percent.  Thus, Diagnostic Code 5259 is not for application 
as well.

As will be seen below, a higher rating under other Diagnostic 
Codes for the knee is not warranted.  

While the Veteran did report at a VA examination in June 2006 
that he had stiffness at rest, there was no evidence of ankylosis 
of the knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees to warrant a 30 percent rating 
under Diagnostic Code 5256.  

Further, there is no evidence of dislocated semilunar cartilage 
with frequent episodes of "locking" pain and effusion into the 
joint to warrant a 20 percent rating under Diagnostic Code 5258.  
At the June 2006 VA examination, it was noted that there was "no 
locking" and an April 2008 VA treatment record shows that there 
was "no effusion."  

Flexion was not limited to 30 degrees and extension was not 
limited to 15 degrees to warrant a 20 percent rating under 
Diagnostic Codes 5260 and 5261, respectively.  A June 2006 VA 
examination showed flexion and extension were to 70 degrees.  The 
most current measurement of record is reflected in an April 2008 
VA treatment record that shows range of motion was normal. 

The Board notes that there is no evidence of impairment of tibia 
and fibula with malunion/nonunion, as indicated by the normal 
right knee X-rays.  A higher rating under Diagnostic Code 5262 is 
therefore not warranted.

Further, the Board notes that separate ratings may be assigned 
for knee disability under Diagnostic Codes 5003 and 5257 where 
there is x-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 23-
97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant actually 
suffers from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  However, in this 
case, there is no x-ray evidence of arthritis, and there is no 
evidence of recurrent subluxation or lateral instability to 
warrant separate ratings.

Additionally, since Diagnostic Code 5263 (genu recurvatum) does 
not provide for disability ratings in excess of 10 percent, it is 
not applicable to this analysis. 

The Board acknowledges that the Veteran has chronic pain and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca, 8 Vet. App. 202.  Nevertheless, a higher compensation 
is not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to pain, 
weakness, fatigue, or incoordination which would limit motion to 
such a degree so as to warrant a rating in excess of the current 
20 percent.  At the June 2006 VA examination, the Veteran 
reported a 50 percent additional limitation on his range of 
motion and symptoms during flare-ups.  However, the VA examiner 
noted that this was mostly a manifestation of pain rather than 
limiting range of motion.  The VA examiner observed that during 
endurance testing and repetitive motion, pain was the only 
limiting factor and that there were no limits of range of motion.  
The Board additionally notes that at the December 2007 VA 
examination, the VA examiner reported that the Veteran's activity 
was limited by pain, but not by weakness, fatigue or lack of 
endurance, and that the Veteran was able to do three squats with 
full range of motion.  Overall, the range of motion with pain and 
repetition did not closely approximate the range of motion 
required for a 20 percent rating.  
  
In addition, staged ratings are not of application since the 
Veteran's right knee strain is adequately contemplated by the 10 
percent rating during the entire time period in question. 

II.  Right Shoulder 

Overall, a rating in excess of 10 percent is not warranted prior 
to March 25, 2009.  Here, there was no limitation of motion of 
arm at shoulder level to warrant a 20 percent rating.  Abduction 
was no less than 120 degrees, forward flexion was no less than 
138 degrees, internal rotation was no less than 45 degrees, and 
external rotation was no less than 40 degrees.

While the Board acknowledges that the June 2008 VA treatment 
record shows dynamometer readings reflecting limitation of 
motion, the Board notes that Diagnostic Code 5201 for limitation 
of motion of the shoulder is based on active range of motion.  
Thus, results from the dynamometer readings are not for 
application since the Veteran's range of motion was restricted by 
a medical device during testing.

Moreover, a higher rating under Diagnostic Codes 5200 is not for 
application since there is no evidence of anklyosis.  A higher 
rating under Diagnostic Code 5203 is also not for application 
since there is no evidence of impairment of the clavicle or 
scapula manifested by nonunion with loose movement or manifested 
by dislocation.

The Board also acknowledges that the Veteran has pain, warranting 
consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  
Nevertheless, a higher compensation is not warranted under these 
provisions because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or incoordination 
which would limit motion to such a degree so as to warrant a 
rating of 20 percent.  While the Veteran reported at the December 
2007 VA examination that activity was limited by pain, weakness, 
fatigue and lack of endurance, he maintained full range of motion 
even after performing three push-ups upon physical examination.


Extraschedular Rating

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  

Additionally, when the Veteran was afforded a VA examination in 
June 2006, it was noted that there was some limitation on his 
employment because he was not able to do the walking and standing 
required for automobile lot sales.  However, it was additionally 
noted that this did not impact his income because he conducted 
internet automobile sales.  In addition, he submitted a March 
2007 statement from his employer revealing that he had been 
employed by the car dealership since January 2006 and that as a 
salesman, he was required and expected to stand and walk the lot 
most of the day.  The company stated that it was aware that 
prolonged standing does and has affected the Veteran's work and 
that the Veteran was unable to walk the lot at times.  It was 
noted that the Veteran had to frequently take a break and put his 
knee up.  It appears to the Board that despite his knee and right 
shoulder, the Veteran at the time was employed with the same 
dealership for over a year, and that the company was able to 
accommodate the Veteran's disability.  Further, when the Veteran 
was afforded a VA examination in December 2007, he reported that 
he continued working 40 to 60 hours a week as a car salesman.  He 
reported standing half the day since he was limited by knee pain.  
It was noted that he was also involved as an internet salesman, 
which he could do sitting down for about half of the time.  Thus, 
there is no evidence of marked interference with employment by 
either service-connected disability.

For these reasons, referral for extraschedular consideration is 
not warranted.

Conclusion

For the foregoing reasons, the Board concludes that there is no 
basis for staged rating of the Veteran's right knee or shoulder 
disabilities (the latter disability prior to March 25, 2009 
only), pursuant to Fenderson, and that the claims for higher 
initial ratings for these disabilities must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of any competent evidence to support the claim, that 
doctrine is not applicable in the instant appeal.  See 38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected right knee strain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected right shoulder strain status post arthroscopic 
subacromial decompression with partial acromioplasty with 
debridement of the glenohumeral joint, prior to March 25, 2009, 
is denied.  


REMAND

The Board notes that the Veteran has been rated 10 percent, from 
July 1, 2009, for right shoulder strain status post arthroscopic 
subacromial decompression with partial acromioplasty with 
debridement of the glenohumeral joint.  The Veteran is seeking an 
increased rating for his right shoulder strain status post 
arthroscopic subacromial decompression with partial acromioplasty 
with debridement of the glenohumeral joint.  As noted above, by 
rating decision in April 2009, the RO had assigned a temporary 
evaluation of 100 percent effective March 25, 2009 based on 
surgical or other treatment necessitating convalesce.  An 
evaluation of 10 percent was assigned from July 1, 2009.  There 
are no medical treatment records regarding his right shoulder 
from July 1, 2009 onward.  A VA examination to determine the 
current level of severity of the Veteran's right shoulder strain 
status post arthroscopic subacromial decompression with partial 
acromioplasty with debridement of the glenohumeral joint would be 
appropriate before the Board can proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
severity of his right shoulder strain 
status post arthroscopic subacromial 
decompression with partial acromioplasty 
with debridement of the glenohumeral joint.  
The claims folder must be made available to 
the examiner and reviewed in conjunction 
with the examination.  Any medically 
indicated tests, such as x-rays, should be 
accomplished.  Examination findings should 
be clearly reported to allow for 
application of VA's rating criteria for 
shoulder disabilities.  The examiner should 
report range of motion and indicate (in 
degrees) the point at which pain is 
elicited.  The examiner should also report 
any additional functional loss due to 
weakness, fatigue or incoordination, 
including during flare-ups.  

2.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and determine if the 
claim for a higher rating for the right 
shoulder strain status post arthroscopic 
subacromial decompression with partial 
acromioplasty with debridement of the 
glenohumeral joint can be granted from July 
1, 2009.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


